Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 & 5-19 are allowed.

Applicant has amended independent claim 1 in response to the office action mailed 22 DEC 20.  The amendment and arguments found on pages 5-9 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a reverse current inhibitor comprising all the features as recited in the claims and in combination with the sensing circuit being configured to amplify the voltage drop if the sign is positive, and to output zero voltage and zero current if the sign is negative, wherein the voltage drop is first amplified into an output voltage and the output voltage is subsequently converted into an output current, wherein the current-voltage converter comprises an operational amplifier with a negative input and a positive input, the negative input being coupled to one side of the sensing resistor and the positive input being coupled to another side of the sensing resistor, and wherein the output voltage of the operational amplifier is configured to control a second variable resistance element, so as to convert the output voltage into the output current.

Claims 5-19 are allowable as they depend from claim 1, which is also allowable.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.